105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Howard R. FLETCHER;  Georgene Fletcher, Appellants,v.Randy J. ZELLMER;  the Law Firm of Johnson, Anderson &Zellmer, Appellees.
No. 96-1099.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 18, 1996.Filed Jan. 8, 1997.

Before BEAM, FRIEDMAN,1 and LOKEN, Circuit Judges.
PER CURIAM.


1
Howard and Georgene Fletcher appeal the district court's2 entry of judgment for defendants Randy J. Zellmer and the Johnson, Anderson & Zellmer law firm in this legal malpractice action.  The district court concluded that the appropriate state statute of limitations barred certain of appellants' causes of action, and that appellants had failed to create issues of material fact on the remaining causes of action.  After carefully reviewing the record and the parties' briefs, we conclude that the district court's conclusions were correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Daniel M. Friedman, United States Circuit Judge for the Federal Circuit, sitting by designation


2
 The Honorable Donald D. Alsop, Senior Judge, United States District Court for the District of Minnesota